Citation Nr: 0629272	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971.  He received various medals and a Combat Action Ribbon.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sand Diego, 
California, which assigned an initial rating of 10 percent 
for PTSD.  The rating for the disability was thereafter 
increased to 30 percent in a May 2005 decision of a Decision 
Review Officer (DRO), but this did not satisfy the veteran's 
appeal.

The veteran cancelled a Travel Board hearing scheduled for 
July 2006 and he has not asked that the hearing be 
rescheduled.


REMAND

After the RO's most recent supplemental statement of the case 
in August 2005 and prior to the certification of the appeal 
in March 2006, the veteran submitted additional evidence in 
support of his claim.  The RO incorrectly identified some of 
this as duplicative of evidence it had previously considered.  
Moreover, a DRO who apparently reviewed the new evidence in 
January 2006 stated that the evidence did not support a 
higher rating; however, he did not provide the veteran and 
his representative with a supplemental statement of the case 
addressing the new evidence.  

The newly submitted evidence is relevant to the matter on 
appeal and must be addressed in a supplemental statement of 
the case because the veteran has not waived his right to such 
a supplemental statement of the case.  See 38 C.F.R. § 19.37 
(2006)

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.  

2.  It should then issue a supplemental 
statement of the case addressing all 
relevant evidence received since the 
issuance of the supplemental statement 
of the case in August 2005, and afford 
the veteran and his representative the 
requisite opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action if otherwise in order.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


